It is ordered and adjudged by this court, that-the judgment of the said circuit court be and the same is hereby reversed and this cause remanded to said circuit court for a new trial upon the issue-of fraud and bad faith on part of the city council in the proceedings, as to the improvement and assessment in question and as to a deduction of one-fiftieth part of said assessment which is to be paid by the city. The record of the proceedings of the council is sufficient in form and substance to support the assessment, except one-fiftieth part thereof to be paid by the city, and the evidence offered to-impeach said record is and was not competent for' any purpose other than to sustain the issue of fraud and bad faith.